Title: To James Madison from Thomas FitzSimons, 10 October 1801
From: FitzSimons, Thomas
To: Madison, James


Sir,
Philadelphia 10 Octr 1801.
I have the Honor to send herewith a Memorial from the Chamber of Commerce of this City on the subject of Spanish Captures together With four letters, received by the Owners of the Captured vessels, which I pray the favor of you to lay before the President of the United States.
The Business to which they relate has occasioned a very strong sensation in the minds of the Merchants of this City. The property they have at risk is very great, and their Information respecting its Insecurity alarming. If Gibraltar is to be considered in a State of Blockade, and American vessels directed to call there are on that account subject to Capture and Condemnation, there is reason to fear that most of those which were intended for the Mediterranean are in that Predicament. They have generally been directed to call at that Port either to benefit of Convoy—or to learn the State of the Markets in the Ports to which they were destined. And as Algeziras is so situated that few vessels can go in or out of Gibraltar without being seen from thence, it is hardly possible to escape the vigilance of their Cruizers.
What the Conduct of the Spanish Tribunals (with respect to captures of this kind) may be, can only be conjectured—as no ultimate decisions had taken place in the Cases immediately referred to. If we are to Judge from the Information received and their Conduct on former occasions, the prospect is sufficiently discouraging: where the property has been of small value, it has sometimes been released after long detention and considerable expense—but as yet we know no Instance of Restitution where the value was great nor for what has been plundered by the Captors.
The alarm created by these Captures is not confined to Philadelphia. A letter from the Insurance Companies of Baltimore to the President of the Insurance Company of North America has already been received, proposing a Joint Representation to the President of the United States on this subject, and there is no doubt but like measures will be pursued by the other trading towns.
It is hoped that the representation now made will be thought of sufficient weight to engage the immediate attention of the President—and that such measures will be adopted as the nature and Circumstances of the case require. As other Information on this subject is received it will be communicated to Government, and when any measures are determined on by the President proper for the Merchants to know, a Communication of them will be thankfully received. In the mean time I am with great Respect Sir, your Mo: humble servant,
(signed)   Thomas Fitzsimmons,
Prest Chamber Commerce, Phila.
 

   Tr and Tr of enclosures (DNA: RG 233, President’s Messages, 7A-D1). Sent as enclosures in JM to Jefferson, 18 Apr. 1802, and transmitted by Jefferson to the House of Representatives on 20 Apr. 1802 (see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:440–43). For enclosures, see n. 1.


   The memorial from the Philadelphia Chamber of Commerce to Jefferson, 10 Oct. 1801, and the four letters from shipowners are printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:441–43.


   Gibraltar was nominally blockaded in the fall of 1801, and American ships heading there, often at the direction of the American government, were seized by French and Spanish forces from the nearby port of Algeciras. The situation was strongly condemned by the Philadelphia Federalist press, leading Republican editor William Duane to assert in the Aurora that the attacks were being blown out of proportion by British agents anxious for an American war with Spain. Duane pointed out that Humphreys had long ago notified Americans of the existence of the blockade, which the captures proved an effectual one. “British merchants,” he concluded, “may supply Gibraltar at their own risk—⟨it is⟩ no business of ours” (Philadelphia Gazette, 6, 8, and 20 Oct. 1801; Philadelphia Aurora General Advertiser, 21 Oct. 1801).


   JM’s reply has not been found, but Poulson’s American Daily Advertiser reported on 22 Oct. 1801: “We understand that the Chamber of Commerce … have received from the office of State, official intimation, that the interests of the United States, thus suffering, will engage the immediate attention of the President—that he will order without delay the proper representations and demands to be made to the Spanish government; and will take into consideration, with the solicitude due to the object, how far any other measures, within the authority of the Executive, may contribute to arrest the progress of so serious and so unwarrantable an aggression on the lawful pursuits of our commerce.” See also JM to Charles Pinckney, 25 Oct. 1801, and n. 1.

